DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 11/27/2021. Claims 1-12, 16-18, 20 and 22-28 are pending in the application. Claims 1, 10-12, 16-17 and 20 have been amended. Claims 26-28 are recently added. Claims 13-15, 19 and 21 have been cancelled.
Response to Arguments
Applicant’s arguments, see pages 8 -9, filed on 11/27/2021, with respect to the rejection of the amended claims 1 and 16 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
Allowable Subject Matter
Claims 1-12, 16-18, 20 and 22-28 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753